UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1383


JIN WENG,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    February 12, 2009              Decided:   March 12, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Gregory
G. Katsas, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Andrew B. Insenga, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jin     Weng,   a    native       and    citizen    of    the    People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration      judge’s    denial       of    his     requests       for    asylum,

withholding   of    removal,     and     protection     under       the    Convention

Against Torture.

           Weng first challenges the determination that he failed

to establish his eligibility for asylum.                To obtain reversal of

a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS    v.   Elias-Zacarias,        502    U.S.    478,    483-84

(1992).   We have reviewed the evidence of record and conclude

that Weng fails to show that the evidence compels a contrary

result.   Accordingly, we cannot grant the relief that he seeks.

           Additionally, we uphold the denial of Weng’s request

for withholding of removal.            “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                   Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                 Because Weng failed to show



                                         2
that    he   is   eligible   for    asylum,          he   cannot   meet     the    higher

standard for withholding of removal.

             We also find that substantial evidence supports the

finding that Weng failed to meet the standard for relief under

the    Convention    Against    Torture.             To   obtain   such     relief,     an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2008).                     We find that

Weng failed to make the requisite showing before the immigration

court.

             Accordingly,      we   deny       the    petition     for     review.      We

dispense     with    oral    argument      because         the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           3